Per Curiam.

As all the proceedings had been stayed at the last term, upon certain conditions, those conditions should have been first complied with, before the defendant could be *472entitled to the benefit of the rule ; and it was certainly irregular to apply to a judge, at his chambers, for- any further order. It was the duty of the defendant to have sought the plaintiff, and tendered the costs. But as there appears to have been some misapprehension of the rule at the last term, proceedings shall now be stayed on the same -conditions as at the last term, and on payment of all subsequent costs.(a)
Rule granted accordingly.

а) See Jaclcson ex dem. Pinkney v. Pell. 19 Johns. R. 270, Cathcart v. Cannon, supra, 220. Southerland, assignee, &c. v. Sheffield, 2 Wend. 293. Gilliland v. Morrell, 1 Caines’ R. 154. 2 Gra. Prac. 2d ed. 287, 288.